Citation Nr: 0127285	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  00-25 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to exclusion from countable income as medical 
expenses the purchase of an air conditioner and water tank in 
1998 for the purpose of determining entitlement to improved 
pension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In that 
decision, the RO declined to exclude from countable income 
the purchase of an air conditioner and water tank for 
improved pension purposes.


FINDING OF FACT

The veteran has failed to establish that his purchases of an 
air conditioner and water cistern in 1998 were medically 
necessary for the treatment of his physical and mental 
disabilities.


CONCLUSION OF LAW

The claim for exclusion from countable income as medical 
expenses the purchase of an air conditioner and water tank in 
1998 for the purpose of determining entitlement to improved 
pension is denied.  38 U.S.C.A. § 501 (West 1991); 38 
U.S.C.A. § 5107(a) (West Supp. 2001); 38 C.F.R. § 3.272(g) 
(2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §3.159)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In pertinent part, this law redefines 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA has 
recently enacted regulations to implement the provisions of 
the VCAA.  66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  
The changes in law are potentially applicable to this claim.  
See  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC), the veteran has been provided notice of the 
Reasons and Bases in denying his claim.  The veteran has also 
been provided ample notice and opportunity to submit evidence 
sufficient to support his claim of benefits.  In this 
respect, a December 1999 RO letter advised him that a 
physician statement he had submitted in support of his claim 
was deficient in the following aspect: "Certification from 
Dr. Elvin G. Rivera dated September 26, 1999, fails to state 
an air[] [c]onditioning system and a water cistern are 
required for treatment of your disabilities.  Dr. Rivera also 
stated that he has not been directly involved in any of your 
medical treatment ... Therefore, we cannot consider the air 
conditioning system or water cistern as medical expenses."  
In June 2000, the RO advised him that another physician 
statement he had submitted in support of his claim was 
deficient for the following reason: "You will need to 
provide a certification from doctors that have treated you 
showing you need the equipment for health reasons, not 
because of water shortages problems, etc."  (emphasis 
original).  Since that time, the veteran has submitted 
another physician statement in an attempt to cure the stated 
deficiencies.  As such, the RO has complied with its duty to 
inform the veteran of his burden to submit medical evidence 
that an "air[] [c]onditioning system and a water cistern are 
required for treatment of [his] disabilities."  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001).  

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  In this respect, the RO 
has fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a), proper notice has been issued and there are no 
outstanding requests to obtain additional evidence or 
information.  Thus, no further development under 38 U.S.C.A. 
§ 5103A is warranted.  A remand for RO consideration of the 
new duty to assist and notice regulations would only serve to 
impose additional burdens on VA with no benefit flowing to 
the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the 
Board finds that no prejudice accrues to the veteran in 
proceeding to the merits of his claim at this time.   See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO).

II.  Analysis

The veteran contends that VA should deem his purchase of an 
air conditioner and water tank in 1998 as "medical 
expenses" to be excluded from his countable income for 
improved pension purposes.  See 38 C.F.R. § 3.272(g) (2001).  
The record reflects that, in 1998, the veteran had multiple 
disabilities which entitled him to special monthly pension 
based on the need for aid and attendance.  These disabilities 
included status post myocardial infarct with resultant right 
hemiparesis, thrombophlebitis of the right leg, hypertension, 
cholelithiasis, calcaneal spur at the right plantar 
aponeurosis insertion, vertigo, macular degeneration, 
degenerative joint disease, benign prostatic hypertrophy, 
depressive neurosis and pinguecula.  He has been deemed 
legally blind.

A September 1999 letter from Elvin G. Rivera, M.D., stated as 
follows:

"[The veteran] suffered from hemorragic 
stroke in 1996 for which he was hospitalized 
for several weeks at VA Medical Center in Rio 
Piedras.

At present he has residual hemiparesis and 
disarthria from the above event.

Although I have not been involved directly in 
his medical treatment or follow up, he has 
notified me that he is being followed 
regularly at the medical clinics in the VA 
Hospital.

It is my opinion that he should have good rest 
and sleep which will help to control his blood 
pressure in addition to his medications.  An 
air conditioning system will be of great help 
for this purpose as well of the convenience of 
a water cistern to avoid the inconveniences 
causes [sic] by water shortages."

A July 2000 letter from Dr. Juan Ferran-Rheder stated as 
follows:

"I certify that in the year 1995 I 
treated [the veteran] for hypertension, 
that I have documented that in the year 
1996 ... he suffered a heart attack (M.I.) 
[which resulted in] partial paralysis of 
left arm and leg.  In the [illegible] he 
needs a wheelchair for moving himself.  He 
has epileptic attacks because of what he 
has experienced.  Taking Dilantin, 100 
m.g. i  T.I.D. and also has been 
prescribed Atenolol 50 m.g. and [Coumadin] 
20 m.g.  His movements [are] very limited 
and the temperature rates in the P.M. and 
problems [with the water] system.  I 
consider that it is necessary for 
[illegible] of life of the patient, the 
equipment [of an air conditioner and water 
cistern is necessary]."  

A January 2001 letter from Dr. Ferran-Rheder stated as 
follows:

"I certify that the [veteran] needs [an] air 
conditioner and [a water cistern] for 
preventing the accelerating deterioration of 
[the veteran's] state of health." (emphasis 
original).

Based upon the above, the veteran asserts that his purchase 
of an air conditioner and water tank in 1998 qualifies as 
"medical expenses" to be excluded from his countable income 
for improved pension purposes.  See 38 C.F.R. § 3.272(g) 
(2001).  Undoubtedly, the addition of an air conditioner and 
water cistern into the veteran's home would result in an 
improved quality of life as contemplated by the physician 
opinions.  There is no showing, however, that the veteran has 
a medical need for an air conditioner (i.e., a medical 
condition which requires the regulation of body temperature 
and/or filtration of air) nor a water cistern.  More 
significantly, there is absolutely no evidence of record 
which shows that the veteran purchased the air conditioner 
and water cistern in 1998 under the advisement of a 
physician.  Rather, the veteran has presented well-
intentioned but unsubstantiated physician statements which 
attempt to retroactively justify his purchases as medical 
expenses.  As addressed below, the Board finds that the 
veteran's proffered evidence fails to meet his burden of 
establishing his entitlement to the benefits sought.  38 
U.S.C.A. § 5107(a) (West Supp. 2001).

The Board first finds that Dr. Rivera's "opinion," that an 
air conditioner would provide the veteran better sleep which 
in turn would "help control" his hypertension, is too 
attenuated to support this claim of benefits, especially in 
light of the fact that Dr. Rivera concedes the absence of a 
doctor relationship with the veteran.  Competency of evidence 
requires an individual to have personal knowledge of the 
facts or circumstances to which he/she is attesting.  66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001).  Second, Dr. Ferran-Rheder 
first speaks to the purchase of an air conditioner and water 
cistern as necessary to improve the quality of the veteran's 
life, which is not an issue on appeal, and secondly speaks to 
a hypothetical proposition that such appliances would prevent 
the accelerating deterioration of the veteran's state of 
health.  Dr. Ferran-Rheder has failed to provide any 
indication as to which medical condition(s) require treatment 
with an air conditioner and/or water cistern nor any medical 
reasoning for this "opinion."  It is an unsupported and 
unsupportable statement which holds no probative value to the 
question at hand; the medical necessity for an air 
conditioner and water cistern.  Finally, the veteran's own 
opinion holds no probative value as there is no showing that 
he possesses the required medical training to competently 
speak to a matter of medical fact.  See generally Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §3.159)).  
Again, none of this evidence shows that the veteran purchased 
the air conditioner and water cistern in 1998 under the 
advisement of a physician.

A claimant bears the burden to present and support a claim of 
benefits. In evaluating claims, the Board shall consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  In 
this claim, the Board finds that the veteran has failed to 
meet his burden of presenting a supporting his claim that his 
purchases of an air conditioner and water cistern in 1998 
were medically necessary to treatment his physical and/or 
mental disabilities.  See 38 C.F.R. § 3.272(g) (2001).  His 
claim, therefore, is disallowed.

ORDER

The claim to exclude from countable income as medical 
expenses the purchase of an air conditioner and water tank in 
1998 for the purpose of determining entitlement to improved 
pension is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

